UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-28881 MEGA MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0403762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 598 Broadway, 3rd Floor, New York, NY 10012 (Address of principal executive offices) (Zip Code) (646) 839-5500 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No As of October 31, 2007, we had 74,145,361 outstanding shares of Common Stock, $0.001 par value. MEGA MEDIA GROUP, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 i Except as otherwise required by the context, all references in this report to "we", "us”, "our", “MMDA”, “Mega Media Group”, “MMG” or "Company" refer to the consolidated operations of Mega Media Group, Inc., a Nevada corporation, and its wholly-owned subsidiaries. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this annual report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this quarterly report on Form 10-QSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. ii PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED October 31, January 31, ASSETS 2007 2007 Current Assets (Unaudited) Cash $ 12,906 $ 37,444 Accounts receivable, net (Note 3) 91,364 68,636 Prepaid Expenses 99,217 168,203 Total Current Assets 203,488 274,283 Fixed assets, net (Note 4) 345,526 559,097 Master records, net (Note 5) 125,000 306,676 Other intangible assets, net (Note 5) 186,667 - Advances 20,000 20,000 Deposits 183,486 225,486 Other 16,010 16,010 TOTAL ASSETS $ 1,080,176 $ 1,401,552 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 462,512 $ 394,870 Sales tax payable 616 892 Payroll taxes payable 668,352 284,731 Accrued Offices' Compensation 406,883 379,829 Equipment loan - current portion 8,304 14,924 Equipment lease - current portion 19,440 19,440 Loans payable (Note 7) 795,000 440,000 Due to related party (Note 6) 398,783 444,455 Deferred revenues 638,704 252,399 Accrued expenses 12,555 7,545 Payable to shareholders (Note 6) 55,548 715,118 Other current liabilities (Note 10) - 410,965 Total Current Liabilities 3,466,697 3,365,168 Equipment Loan Payable 5,953 46,961 Equipment Lease Payable 35,640 50,220 TOTAL LIABILITIES 3,508,290 3,462,349 Stockholders' Deficit Preferred stock, $.001 par value, 20,000,000 shares authorized, 0 shares issued and outstanding as of 10/31/07 and 14,492,000 shares issued and outstanding as of 01/31/07 (Note 8) - 14,492 Common stock, $.001 par value, 500,000,000 shares authorized, 74,145,361 shares issued and outstanding as of 10/31/07 and 70,000,000 shares authorized, 5,277,446 shares issued and outstanding as of 01/31/07 (Note 8) 74,145 5,277 Additional paid-in capital 5,632,389 4,067,546 Deferred compensation (317 ) (1,392 ) Accumulated Deficit (8,134,331 ) (6,146,720 ) Total Stockholders' Deficit (2,428,114 ) (2,060,797 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,080,176 $ 1,401,552 The accompanying notes are an integral part of these financial statements. 1 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Nine Months Ended October 31, Three Months Ended October 31, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Revenues: Advertising revenues $ 3,104,846 $ 2,379,108 $ 1,229,034 $ 845,715 - - Other revenues 280,101 40,508 87,893 29,708 Total Revenues 3,384,947 2,419,616 1,316,927 875,423 Operating Expenses 2,517,366 2,279,720 977,508 821,977 Selling, general and administrative 2,405,616 2,205,521 710,232 1,023,142 Depreciation and amortization 338,949 244,785 50,500 44,455 Loss on disposition of fixed assets 60,025 - 60,025 - Stock compensation expense 308,333 - 8,333 - 5,630,289 4,730,025 1,806,598 1,889,574 Net loss from operations (2,245,342 ) (2,310,409 ) (86,272 ) (1,014,151 ) Other Income/ Expenses: Gain on extinguishment of debt (403,400 ) (403,400 ) Interest 42,382 46,101 2,243 17,589 Net loss before tax benefit (1,884,324 ) (2,356,510 ) (88,515 ) (1,031,740 ) Tax benefit - Net loss $ (1,884,324 ) $ (2,356,510 ) $ (88,515 ) $ (1,031,740 ) The accompanying notes are an integral part of these financial statements. 2 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Nine Months Ended October 31, 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,884,324 ) $ (2,356,510 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 338,949 244,785 Loss on the disposal of fixed assets 60,025 - Stock issued for lender's fee - 10,000 Stock issued in exchange for lease commitment - 237,189 Stock compensation for services 1,000 10,600 Non-cash stock based compensation 308,333 - Extinguishment of Debt (403,400 ) Changes in operating assets and liabilities: (Increase) in accounts receivable (22,728 ) 10,433 (Increase) decrease in advances - (20,000 ) (Increase) decrease in prepaid expenses 68,985 (197,139 ) Increase in accounts payable 67,642 155,735 Increase in sales tax payable (276 ) - Increase in lease payable - 74,520 Increase in accrued officers' compensation 27,054 229,500 Increase in accrued expenses 5,010 2,400 Increase in deferred revenue 186,305 320,777 Increase in payroll liabilities 383,621 134,096 Increase in other current liabilities (7,564 ) - Total adjustments 1,012,956 1,212,895 NET CASH USED BY OPERATING ACTIVITIES (871,368 ) (1,143,615 ) CASH FLOWS FROM INVESTING ACTIVITIES: Master records (14,000 ) (306,676 ) Fixed assets (30,595 ) (394,255 ) Deposits 42,000 (42,000 ) CASH PROVIDED (USED) BY INVESTING ACTIVITIES (2,595 ) (742,931 ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan proceeds, net of repayments 346,995 (15,628 ) Proceeds from issuance of debenture - 200,000 Loans from shareholders 107,430 973,064 Loans from related parties - 444,455 Repayment of loan from related parties (5,000 ) - Sale of common stock 400,000 350,000 CASH PROVIDED BY FINANCING ACTIVITIES 849,425 1,951,891 NET INCREASE IN CASH (24,538 ) 65,344 CASH: Beginning of period 37,444 12,418 End of period $ 12,906 $ 77,762 Supplemental disclosure of noncash financing and investing activities: Cash paid during the period for income taxes $ 2,275 $ 1,675 Cash paid during the period for interest $ 49,977 $ 43,701 Non Cash Financing and Investing Activities: Stock issued for lender's fee $ - $ 10,000 Stock issued in exchange for lease commitments $ - $ 237,189 Stock issued for conversion of loans to shareholders $ 877,000 $ 843,131 Preferred stock issued for services $ 1,100 $ 11,992 Capitalized lease $ - $ 77,760 Stock issued for compensation $ 308,333 $ - Gain on extinguishment of debt $ (416,866 ) $ - The accompanying notes are an integral part of these financial statements. 3 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Amounts and Disclosures at and for the three and six months Ended October 31, 2007 and 2006 Are Unaudited) NOTE 1 - ORGANIZATION AND NATURE OF BUSINESS Mega Media Group, Inc. (the “MMG”) was incorporated in New York State on February 3, 2004. The Company is a multi-media holding company with five wholly owned subsidiaries. The Company’s focus is mainstream entertainment and media and Russian ethnic media. The corporate headquarters is located in Brooklyn, NY.All references to the year ending January 31, 2005 are for the period February 3, 2004 (date of inception) to January 31, 2005. As reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $6,146,720 and $2,870,499 at January 31, 2007 and 2006 respectively that includes losses of $3,276,221 and $2,270,974 for the years ended January 31, 2007 and 2006 respectively and a working deficit of $3,090,885 and $963,754 at January 31, 2007 and 2006 respectively. Also, as reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $8,134,331 and $5,227,009 at October 31, 2007 and 2006 respectively that includes losses of $1,884,324 and $2,356,510 for nine months ended October 31, 2007 and 2006 respectively and a working deficit of $3,263,209 and $2,348,038 at October 31, 2007 and 2006 respectively. The Company’s shareholders have funded the losses and cash shortfalls allowing management to develop sales and contingencies plans. The Company’s also arranging for additional funding. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. NOTE-2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Preparation of Interim Financial Statements The accompanying unaudited consolidated financial statements were prepared by Mega Media Group, Inc. pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of management, include all adjustments (consisting of normal recurring accruals and adjustments necessary for adoption of new accounting standards) necessary to present fairly the results of the interim periods shown. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such SEC rules and regulations. Management believes that the disclosures made are adequate to make the information presented not misleading. Due to seasonality and other factors, the results for the interim periods are not necessarily indicative of results for the full year. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report on Form 10-K and Form 8-K filed on June 26, 2007. The accompanying consolidated financial statements include the accounts of the Company Inc, and its subsidiaries Mega Media Group Inc., Mega Media Film, Inc., Mega Media Studios, Inc., Mega Media Records, Inc., VSE Magazine, Inc., and Echo Broadcasting Group, Inc. All significant inter company balances and transactions have been eliminated. Certain Reclassifications The Company has reclassified a portion of prior quarters selling, general and administrative expense to be included as a separate component of operating expenses. Revenue Recognition The Company recognizes revenue for broadcast advertising when the commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance with Staff Accounting Bulletin (“SAB”) No.104, Topic13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. 4 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Amounts and Disclosures at and for the three and six months Ended October 31, 2007 and 2006 Are Unaudited) Barter Transactions The Company provides broadcast advertising time in exchange for advertising time in other media, as well as certain goods and services. The terms of the exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenues and station operating expenses. The valuation of barter time is based upon the fair value of the advertising time provided and goods and services received. For the three months ended October 31, 2007 and 2006, barter transactions reflected in net broadcast revenue, operating expenses and selling, general and administrative expenses were approximately $47,343 and $77,277respectively. New Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115, (“SFASNo.159”). SFASNo.159 permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of this Statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No.115, “Accounting for Certain Investments in Debt and Equity Securities,” (“SFASNo.115”), applies to all entities with available-for-sale and trading securities. SFASNo.159 is effective for the Company’s consolidated financial statements for the annual reporting period beginning after November15, 2007. The Company is currently evaluating the impact of this new pronouncement on its consolidated financial statements. NOTE 3 –
